UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K [ X]ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to 000-22537-01 (Commission File Number) NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN (Full title of the plan) NATIONAL PENN BANCSHARES, INC. P. O. Box 547 Philadelphia and Reading Avenues, Boyertown, PA19512 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) Notices and communications from the Securities and Exchange Commission relating to this Report should be forwarded to: National Penn Bancshares, Inc. Philadelphia and Reading Avenues Boyertown, Pennsylvania19512 Attention:
